Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of Patent No.  11,194,867.  Although the conflicting is not patentably distinct from each other because since the claims of the Patent No.  11,194,867 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          Instant Application claim 1
Patent No. 11,194,867  claim 1
A computer-implemented method comprising: 
providing a server computing device configured to run a Remoting Engine Server hosting a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session; 
providing a client computing device configured to run a Remoting Engine Client that runs on a user agent to request and render content at a given URI; 
establishing a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session between the Remoting Engine Client and the Remoting Engine Server wherein the established remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session is displayed to a user within a top level container of the Remoting Engine Client running on the user agent; 
receiving, by the Remoting Engine Server, any navigational action, by the Remoting Engine Client that is browsing the established remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session, on any link; 

in response to the any navigational action, sending, by the Remote Engine Server a request for information to a lookup server wherein the request includes a URI of the link; 

extracting, on the Lookup Server, values from the URI in the request, corresponding to domain and any URI components that comprise the URI; 

looking up information in a Lookup Server registry using the extracted domain and the any extracted URI components; 
receiving, by the Remoting Engine Server, from the Lookup server, a response with a payload of data representing requested information, indicating that the link is a pop-out link; 

sending, by the Remoting Engine Server, a directive to the Remoting Engine Client running on a user agent to reload the Remoting Engine Client's top level container with content provided at the pop-out link's destination URI.
looking up information in a lookup server registry using the extracted domain and the any extracted URI components; Page 2 of 10Appl. No. 15/678,105 Amendment dated June 29, 2020 Response to Office action on Feb. 27, 2020 



receiving, from the lookup server, a response with a payload of data representing requested information, indicating that the link is a pop-out link; 
sending, by the server computing device, a directive to the client web browser to reload the client web browser's top level container with content provided at the pop-out link's destination URI. 
 A computer-implemented method comprising: 
providing a server computing device configured to run a Remoting Engine Server hosting a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session; 
providing a client computing device configured to run a Remoting Engine Client that runs on a web browser to request and render content at a given URI; 
establishing a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session between the Remoting Engine Client and the Remoting Engine Server wherein the established remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session is displayed to a user within a top level container of the Remoting Engine Client running on the web browser; 
receiving, by the Remoting Engine Server, any navigational action, by the Remoting Engine Client that is browsing the established remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session, on any link; 

in response to the navigational action, creating, by the Remoting Engine Server, a query for information as a standard http request, wherein the query includes a URI of the link; 
sending, by the Remote Engine Server, the query for information to a Lookup Server; extracting, on the Lookup Server, values from the URI in the query, corresponding to domain and any other URI components; 

looking up information in a Lookup Server registry using the extracted domain and the any extracted URI components; receiving, by the Remoting Engine Server, from the Lookup server, a response with a payload of data representing requested information, indicating that the link is a pop-out link; 

sending, by the Remoting Engine Server, a directive to the Remoting Engine Client running on a web browser to reload the Remoting Engine Client's top level container with content provided at the pop-out link's destination URI.




Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of Patent No.  10,904,328.  Although the conflicting is not patentably distinct from each other because since the claims of the Patent No.  10,904328 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
Allowable Subject Matter

Claims 1-19 would be allowed. (if rewritten to overcome the rejection under 35 USC § 112 and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
Claims 1-19 are considered allowable since Balz (U.S. Pub. 2014/0258262 A1) discloses computer-implemented method comprising: providing a server computing device (105) (fig. 1) configured to run a Remoting Engine hosting a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session (i.e., “A method and computer readable medium is described for directing a search engine web crawler's local web browser to refresh the top-level container that is currently displaying the content presented by a remote computer with the new content that a navigational link, within a remote desktop, remote application window, or remote graphical windowing user session, points to.”(Abstract)); providing a client computing device configured to run a Remoting Engine client, which utilizes a client web browser to request and render content at a given URI  (i.e., “A method and computer readable medium is described for directing a search engine web crawler's local web browser to refresh the top-level container that is currently displaying the content presented by a remote computer with the new content that a navigational link, within a remote desktop, remote application window, or remote graphical windowing user session, points to... Upon navigation action on such a link, the client of a remote desktop, remote graphical application window, or remote graphical windowing user session is redirected so that it wholly reloads its computing context with that provided by a destination URL or URI. Such a URL or URI may point to another remote desktop, remote application window, or remote graphical windowing user session” (Abstract) and fig. 1); establishing a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session between the client computing device and the server computing device wherein the established remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session is displayed to a user within a top level container of the client web browser (i.e., “The method provides for modifying a navigation link on a remote desktop, remote application window, or graphical windowing user session so that it can be recognized as a wholly different kind of navigational link than conventionally exists”(0006) and fig. 1 shows remote graphical window between the client computing device (130) and server (105)); receiving, by the server computing device, any navigational action, by the client web browser browsing the established remote graphical compute desktop (i.e., “method and computer readable medium is described for directing a search engine web crawler's local web browser to refresh the top-level container that is currently displaying the content presented by a remote computer with the new content that a navigational link, within a remote desktop, remote application window, or remote graphical windowing user session, points to”(abstract)), in response to the navigational action, sending, by the server computing device, using its standard http request functionality, any http get query for information to a lookup serve wherein the query includes a URI of the link (i.e., “The navigational link can be modified by overloading one or more pre-existing or predefined attributes, adding a new custom attribute, using one or more HTTP `GET` parameters, or using a special identifier in place of the Internet Protocol Suite Application Layer identifier `http”(0008) or “As illustrated in FIG. 5, this is accomplished by modifying the applications supporting the links to server computers hosting remote desktops, remote application windows, remote graphical windowing user sessions, or direct (non-remote) webpage views to support, in addition to their current support of regular hyperlinks (specifically, `http://` links), other links recognized by the remote machine as pop-out links. For example, a link can be made recognizable as a pop-out link by inserting the custom HTML attribute `popoutlink` in the html tag `a` (the `anchor` tag) as in `<a href="http://example.com" popoutlink>example.com</a>`. Another example would be `popoutlink://` or a similar construction (`pttp://`, and so forth) in place of the `http://` in the example given above. Yet another example, conformant with versions of HTML prior to HTML 5 that are still in rather common use at the time of this writing, since it avoids the use of a custom HTML attribute, would be `<a href="http://example.com" class="popoutlink">example.com</a>`. In the latter example, "popoutlink" is supplied as the sole CSS `classname` to the HTML attribute `class`, but it does not have to be the only CSS `classname` supplied, and the order of `popoutlink` in the list of CSS classnames supplied to the `class` attribute is not significant. Another example would be an http `GET` parameter `popoutlink`, so that the Uniform Resource Location ("URL") or Uniform Resource Indicator ("URI") of the hyperlink would contain `popoutlink`, such as: "http://example.com?popoutlink&foo=bar" or "http://example.com?foo=bar&popoutlink". This example would be entirely compatible with versions of HTML prior to HTML5 but would pose a slightly additional load upon the server that serves the resource at the URI or URL, and would require any application data identifiers in the list of HTTP GET parameters to not be `popoutlink` (since that identifier is already used for the purpose explained here). All of the examples cited above have been uniquely modified to qualify as pop-out l”(0031)), But Balz does not discloses discloses remote serve device and the lookup server, remote serve remote server can recognizes that modified navigational link is a popout link and performs action, a lookup is performed in the lookup server to find records the correspond to the domain and or URI components form the URI, a look server or a registry, where a lookup would be performed; where the results of the look-up in the lookup server are returned to the remote sever, the payload of data from the look-up server’s look-up indicate the link is a pop-out link, sending, y the remoting engine  Server, a directive to the Remoting engine client running on user agent to reload the remoting engine client’s top level container with content provided at the pop-out link’s destination URI
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             December 17, 2022